Septmnber     3,   1976



      The Honorable Joe Resweber                Opinion   No.   H-875
      County Attorney
      Harris County Courthouse                  Re: Authority of Harris
      Houston, Texas 77002                      County Commissioners
                                                Court to regulate rates
                                                of private water companies
                                                in Harris County after
                                                September 1, 1976.

      Dear Mr. Resweber:

           Your question involves the relationship of article
      1446c, V.T.C.S., creating the Public Utility Commission of
      Texas, to article 2372q-1, V.T.C.S., authorizing the commis-
/--   sioners courts in counties with a population of more than
      1,500,OOO to regulate the rates of private water companies
      under certain circumstances.  Both statutes were enacted in
      the same session of the Legislature in 1975. You ask:

                Will the Harris County Commissioners Court's
                regulatory authority over private water
                companies, as is presently provided by
                article 2372q-1, V.A.T.S., terminate after
                September 1, 1976.

           Section 2 of the new statute conferring authority upon
      commissioners courts, article 2372q-1, reads:

                   Sec.2.   (a) The rates and services
                of a private water company in a county
                with a population of more than 1,500,000,
                according to the last preceding federal
                census, shall be regulated by the com-
                missioners court as provided in this
                Act, if:




P




                                   p.   3686
The Honorable Joe Resweber - page 2   (H-875)



              (1) the private water company is
          charging or proposes to charge residen-
          tial rates in any service area which
          exceed by 30 percent or more the highest
          residential rates charged by the water
          department of the largest city in the
          county; or
              (2) a petition is submitted to the
          commissioners court signed by at least
          30 percent of the persons residing,
          according to the last preceding federal
          census, in one or more of the service
          areas served by a private water company
          requesting that the commissioners court
          exercise regulatory authority over the
          company serving them.

          .   .    .   .

     Standing by itself, article 2372q-1 appears to authorize
the Harris County Commissioners Court to regulate private
water companies selling water in Harris County. Rut the
Public Utility Regulatory Act, article 1446c, reads in
pertinent part:

                  Set, 3.

          . . .

              Cc) The term 'public utility' or
          'utility,' when used in this Act, includes
          any person, corporation, river authority,
          cooperative corporation, or any combination
          thereof, other than a municipal corporation. . .
          owning or operating for compensation in this
          state equipment or facilities for:

          .   .    .

              (4) the transmitting, storing,
          distributing, selling, or furnishing of
          potable water to the public or for
          resale to the public for any use, or the



                                                                -.




                            pe 3687
The Honorable Joe Resweber - page 3   (H-875)



         collection, transportation, treatment,
         or disposal of sewage, or other operation
         of a sewage disposal service for the
         public, other than equipment or facilities
         owned and operated for either purpose by
         a city, town, or other political subdivision
         of this state. . . .

          .   .    .

            Sec. 16. The commission has the
         general power to regulate and supervise
         the business of every public utility
         within its jurisdiction and to do all
         things, whether specifically designated
         in this Act or implied herein, necessary
         and convenient to the exercise of this
         power and jurisdiction. . . .

                  Sec. 17.

          .   .    .

             (e) The commission shall have exclusive
         original jurisdiction over electric,
         water, and sewer utility rates, operations,
         and services not within the incorporated
         limits of a municipality exercising
         exclusive original jurisdiction over
         those rates, operations, and services as
         provided in this Act.

          .   .    .

             Sec. 07. (a) The regulatory authority
          shall assume jurisdiction and all powers
          and duties of regulation under this Act on
          January 1, 1976, except as provided in
          Subsection (b) of this section.
              (b) The regulatory authority shall assume
          jurisdiction over rates and service of public
          utilities on September 1, 1976.

          . . .




                              p. 3688
The Honorable Joe Resweber - page 4       (H-875)



             Sec. 90. (a) [Various specific statutes]
          and all other laws and parts of laws in
          conflict with this Act are repealed effective
          September 1, 1976.
              (b) All rules and regulations promulgated
          by regulatory authorities in the exercise
          of their jurisdiction over public utilities,
          as defined in this Act, shall remain in effect
          until such time as the commission or railroad
          commission promulgates provisions applicable
          to the exercise of the commission's or rail-
          road commission's jurisdiction over public
          utilities.

      It is apparent that the Public Utility Regulatory Act,
article 1446c, V.T.C.S., was intended as a comprehensive
statute which would provide the exclusive means of regulating
certain types of utilities.   Id. at 5 17(e). Given the
comprehensive nature of the Arand    the general repealer
found in section 90, it is our opinion that the Public
Utility Regulatory Act is intended to repeal article 2372q-
1. See 53 Tex.Jur.Zd, Statutes 9 110. However, any repeal
is enctive    only as stated in section 90 of the Act, which
provides for repeal of conflicting statutes on September 1,
1976.

     Thus, the authority conferred upon commissioners courts
by article 2372q-1 was replaced by the primary power vested
in the Texas Public Utilities Commission by sections 16 and
17(e) of the Public Utility Regulatory Act when the Commission
assumed its regulatory powers on September 1, 1976. Any
rules and regulations validly promulgated by the Commissioners
Court of Harris County will continue in effect until superseded
by regulations of the Texas Public Utilities Commission.

                      SUMMARY

          The authority conferred upon commissioners
          courts by article 2372q-1, V.T.C.S., was
          replaced by the primary power vested




                                                                  -,



                                p. 3689
    .   .




I




            The Honorable Joe Resweber - page 5 (H-875)



                        in the Texas Public Utilities Commission by
                        article 1446c, sections 16 and 17(e), V.T.C.S.,
                        when the Texas Public Utilities Commission
                        assumed its regulatory powers on September 1,
                        1976.

                                            Very truly yours,




                                                     General of Texas

            APPROVED:




            DAVID M. KENDALL, First Assistant




            Opinion Committee

            jwb




                                         p. 3690